                 Case 20-23346-PDR             Doc 108       Filed 12/22/20       Page 1 of 13


                                                                                                                  
                               81,7('67$7(6%$1.5837&<&2857
                                6287+(51',675,&72))/25,'$
                                  )257/$8'(5'$/(',9,6,21
                                       ZZZIOVEXVFRXUWVJRY

,QUH                                                 
                                                       
7$0$5$&//&DQG                                    &DVH1REN3'5
81,3+$50$//&                                         &DVH1REN3'5

       'HEWRUV                                        &KDSWHU&DVHV
                                                       -RLQWO\$GPLQLVWHUHG 
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        
                        */2%$/127(6$1'67$7(0(172)
                  /,0,7$7,2160(7+2'2/2*<$1'',6&/$,0(5
                 5(*$5',1*7+('(%7256¶6&+('8/(62)$66(76
              $1'/,$%,/,7,(6$1'67$7(0(1762)),1$1&,$/$))$,56

         7KHDERYHFDSWLRQHGGHEWRUVDQGGHEWRUVLQSRVVHVVLRQ FROOHFWLYHO\WKH³'HEWRUV´ DUH
ILOLQJ WKHLU UHVSHFWLYH 6FKHGXOHV RI $VVHWV DQG /LDELOLWLHV WKH ³6FKHGXOHV´  DQG 6WDWHPHQWV RI
)LQDQFLDO$IIDLUV WKH³62)$V´DQGWRJHWKHUZLWKWKH³6FKHGXOHV´FROOHFWLYHO\WKH³6FKHGXOHV
DQG6WDWHPHQWV´ LQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI)ORULGD WKH
³%DQNUXSWF\ &RXUW´   7KH 'HEWRUV ZLWK WKH DVVLVWDQFH RI WKHLU &KLHI 5HVWUXFWXULQJ 2IILFHU
  GHILQHGEHORZ DQGDGYLVRUVSUHSDUHGWKH6FKHGXOHVDQG6WDWHPHQWVLQDFFRUGDQFHZLWKVHFWLRQ
RIWLWOHRIWKH8QLWHG6WDWHV&RGH WKH³%DQNUXSWF\&RGH´ DQG5XOHRIWKH)HGHUDO
5XOHVRI%DQNUXSWF\3URFHGXUH WKH³%DQNUXSWF\5XOHV´ 
         
         7KHVHJOREDOQRWHV WKH³*OREDO1RWHV´ DUHLQFRUSRUDWHGE\UHIHUHQFHLQDQGFRPSULVH
DQ LQWHJUDO SDUW RI WKH 6FKHGXOHV DQG 6WDWHPHQWV DQG VKRXOG EH UHIHUUHG WR DQG UHYLHZHG LQ
FRQQHFWLRQ ZLWK DQ\ UHYLHZ RI WKH 6FKHGXOHV DQG 6WDWHPHQWV  1RWKLQJ FRQWDLQHG LQ WKH
6FKHGXOHVDQG6WDWHPHQWVVKDOOFRQVWLWXWHDZDLYHURIDQ\RIWKH'HEWRUV¶ULJKWVRUDQDGPLVVLRQ
ZLWKUHVSHFWWRWKHLU&KDSWHU&DVHV GHILQHGKHUHLQ LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\LVVXHV
LQYROYLQJ HTXLWDEOH VXERUGLQDWLRQ RIIVHWV RU GHIHQVHV FDXVHV RI DFWLRQ DULVLQJ XQGHU WKH
SURYLVLRQVRIFKDSWHURIWKH%DQNUXSWF\&RGHDQGDQ\RWKHUUHOHYDQWDSSOLFDEOHODZVWRUHFRYHU
DVVHWVRUDYRLGWUDQVIHUV

               'HVFULSWLRQ RI WKH &DVH  2Q WKH 3HWLWLRQ 'DWH HDFK RI WKH 'HEWRUV ILOHG D
YROXQWDU\ SHWLWLRQ IRU UHOLHIXQGHU FKDSWHU  RI WKH %DQNUXSWF\ &RGH LQ WKH %DQNUXSWF\ &RXUW
  WKH³&KDSWHU&DVHV´ 7KH'HEWRUV¶KDYHEHHQDVVLJQHGWKHDERYHUHIHUHQFHGFDVHQXPEHUV
DQGWKH&KDSWHU&DVHVDUHEHLQJMRLQWO\DGPLQLVWHUHGXQGHUOHDG&DVH1REN3'5
7KH'HEWRUVDUHFXUUHQWO\RSHUDWLQJWKHLUEXVLQHVVDVGHEWRUVLQSRVVHVVLRQ

                                    

      7KH ODVW IRXU GLJLWV RI HDFK 'HEWRU¶V IHGHUDO WD[ LGHQWLILFDWLRQ QXPEHU DUH 7DPDUDF  //&
        DQG8QLSKDUPD//&  7KHDGGUHVVRIWKH'HEWRUVLV1:WK6WUHHW7DPDUDF
      )/
               Case 20-23346-PDR            Doc 108        Filed 12/22/20      Page 2 of 13




             6XPPDU\ RI 5HSRUWLQJ 3ROLFLHV  1HLO ) /XULD WKH FRXUWDSSURYHG &KLHI
5HVWUXFWXULQJ2IILFHU WKH³&KLHI5HVWUXFWXULQJ2IILFHU´ RIHDFKRIWKH'HEWRUVKDVVLJQHGWKH
6FKHGXOHV DQG 6WDWHPHQWV  ,Q UHYLHZLQJ DQG VLJQLQJ WKH 6FKHGXOHV DQG 6WDWHPHQWV 0U /XULD
KDV QHFHVVDULO\ UHOLHG XSRQ WKH HIIRUWV VWDWHPHQWV DQG UHSUHVHQWDWLRQV RI WKH 'HEWRUV¶ FXUUHQW
PDQDJHPHQWZKLFKKDVEHHQLQSODFHVLQFH1RYHPEHUDQGHPSOR\HHVRIWKH'HEWRUV
ZKR ZHUH LQ WKH HPSOR\ RI WKH 'HEWRUV SULRU WR WKH LQYROYHPHQW RI WKH FXUUHQW PDQDJHPHQW
WHDP7KH6FKHGXOHVDQG6WDWHPHQWVKDYHEHHQSUHSDUHGDQGILOHGZLWKLQGD\VRIWKH3HWLWLRQ
'DWH GHILQHGKHUHLQ LQRUGHUWRFRPSO\ZLWKDSDUWLFXODU³EDQNUXSWF\PLOHVWRQH´VHWIRUWKLQWKH
DJUHHPHQWSURYLGLQJWKH'HEWRUVZLWKGHEWRULQSRVVHVVLRQILQDQFLQJ>(&)1R(&)S
RXWRISDJHVDW V Y @DQGDSURSRVHGVDOHDJUHHPHQW>(&)1R(&)SRXWRI
SDJHVDW H @ERWKRIZKLFKUHTXLUHGWKH'HEWRUVWRILOHWKHLU6FKHGXOHVDQG6WDWHPHQWV
ZLWKLQGD\VRIWKH3HWLWLRQ'DWH:LWKWKHDSSURYDORIWKH'HEWRUV¶OHQGHUXQGHUWKHGHEWRU
LQSRVVHVVLRQ OHQGLQJ DUUDQJHPHQW DQG WKH SURSRVHG VWDONLQJKRUVH ELGGHU XQGHU WKH SURSRVHG
VDOHDJUHHPHQWWKLVGD\GHDGOLQHZDVH[WHQGHGE\RQHDGGLWLRQDOGD\E\WKHOrder Granting
Debtors’ Ex Parte Motion for Extension of Time to File Schedules and Statements of Financial
Affairs >(&)1R@ZKLFKDXWKRUL]HGWKH'HEWRUVWKURXJK'HFHPEHUWRILOHWKHLU
6FKHGXOHVDQG6WDWHPHQWV7KH&KLHI5HVWUXFWXULQJ2IILFHUKDVH[HUFLVHGEHVWHIIRUWVWRHQVXUH
WKDW WKH 6FKHGXOHV DQG 6WDWHPHQWV DUH DFFXUDWH DQG FRPSOHWH EDVHG RQ LQIRUPDWLRQ WKDW ZDV
DYDLODEOHDWWKHWLPHRISUHSDUDWLRQKRZHYHULQDGYHUWHQWHUURUVRURPLVVLRQVPD\KDYHRFFXUUHG
$VLJQLILFDQWDPRXQWRIGLVFORVXUHVFRQWDLQHGLQWKH6FKHGXOHVDQG6WDWHPHQWVDUHGHULYHGIURP
KLVWRULFDO LQIRUPDWLRQ PDLQWDLQHG E\ WKH 'HEWRUV SULRU WR 1RYHPEHU   ZKHQ SULRU
PDQDJHPHQWZDVLQSODFHDWWKH'HEWRUV7KHLQIRUPDWLRQKDVQRWEHHQDXGLWHG0U/XULDKDV
QRW DQG FRXOG QRW KDYH  SHUVRQDOO\ YHULILHG WKH DFFXUDF\ RI HDFK VXFK VWDWHPHQW DQG
UHSUHVHQWDWLRQ LQFOXGLQJ VWDWHPHQWV DQG UHSUHVHQWDWLRQV FRQFHUQLQJ DPRXQWV RZHG WR FUHGLWRUV
DQG WKHLU DGGUHVVHV  $FFRUGLQJO\ WKH 'HEWRUV UHVHUYH WKH ULJKW DV H[SUHVVO\ SURYLGHG IRU E\
%DQNUXSWF\5XOH D WRDPHQGHDFKRIWKH6FKHGXOHVDQG6WDWHPHQWVIURPWLPHWRWLPHDV
PD\ EH QHFHVVDU\ RU DSSURSULDWH  ,Q DGGLWLRQ WKH IROORZLQJ FRQYHQWLRQV ZHUH DGRSWHG E\ WKH
'HEWRUVLQWKHSUHSDUDWLRQRIWKH6FKHGXOHVDQG6WDWHPHQWV

                D     5HSRUWLQJ 'DWH  7KH 'HEWRUV¶ 6FKHGXOHV DQG 6WDWHPHQWV ZHUH SUHSDUHG
ZLWKGDWDDVQHDUDVSRVVLEOHWRWKH3HWLWLRQ'DWH

               E     %RRN9DOXH8QOHVVRWKHUZLVHQRWHGWKHFDUU\LQJYDOXHRQWKH'HEWRUV¶
ERRNV QHW ERRN YDOXH  UDWKHU WKDQ WKH FXUUHQW PDUNHW YDOXHV RI WKH 'HEWRUV¶ LQWHUHVWV LQ
SURSHUW\DQGRIWKH'HEWRUV¶OLDELOLWLHVLVUHIOHFWHGRQHDFK'HEWRU¶V6FKHGXOHVDQG6WDWHPHQWV
8QLSKDUPD DOVR HPSOR\V DOO RI WKH 'HEWRUV¶ SHUVRQQHO DQG KDQGOHV DOO FDVK UHFHLSWV DQG
GLVEXUVHPHQWVIRUWKH'HEWRUV

                   F     &DXVHVRI$FWLRQ'HVSLWHUHDVRQDEOHDQGJRRGIDLWKHIIRUWVWKH'HEWRUV
PD\QRWKDYHLGHQWLILHG DQGRUVHWIRUWK DOORIWKHLUFDXVHVRI DFWLRQ ILOHGRUSRWHQWLDO DJDLQVW
WKLUG SDUWLHV DV DVVHWV LQ WKHLU 6FKHGXOHV DQG 6WDWHPHQWV  7KH 'HEWRUV UHVHUYH DOO ULJKWV ZLWK
UHVSHFWWRDQ\FDXVHVRIDFWLRQDQGQRWKLQJLQWKH*OREDO1RWHVRUWKH6FKHGXOHVDQG6WDWHPHQWV
VKDOOEHGHHPHGDZDLYHURIDQ\VXFKFDXVHVRIDFWLRQ6LPLODUO\LQLQVWDQFHVZKHUHWKH'HEWRUV
DUH GHIHQGDQWV LQ ODZVXLWV RU RWKHU GLVSXWHV QRWKLQJ LQ WKH *OREDO 1RWHV RU WKH 6FKHGXOHV DQG
6WDWHPHQWVVKDOOEHGHHPHGDVDQDGPLVVLRQRUGHWHUPLQDWLRQZLWKUHVSHFWWRRUDZDLYHURIDQ\
GHIHQVH RU REMHFWLRQ WR VXFK FDXVHV RI DFWLRQ DQG DOO RI WKH 'HEWRUV¶ GHIHQVHV REMHFWLRQ DQG
RWKHUULJKWVZLWKUHVSHFWWRVXFKFDXVHVRIDFWLRQDUHKHUHE\SUHVHUYHG
                                                      
               Case 20-23346-PDR             Doc 108        Filed 12/22/20      Page 3 of 13




                  G       6FKHGXOH'([FHSWDVRWKHUZLVHDJUHHGLQDFFRUGDQFHZLWKDVWLSXODWLRQ
RU DJUHHG RUGHU RU DQ\ RWKHU RUGHU HQWHUHG E\ WKH %DQNUXSWF\ &RXUW WKH 'HEWRUV UHVHUYH WKHLU
ULJKWV WR GLVSXWH RU FKDOOHQJH WKH YDOLGLW\ SHUIHFWLRQ RU LPPXQLW\ IURP DYRLGDQFH RI DQ\ OLHQ
SXUSRUWHGWREHJUDQWHGRUSHUIHFWHGLQDQ\VSHFLILFDVVHWWRDVHFXUHGFUHGLWRUOLVWHGRQ6FKHGXOH
'  +ROGHUV RI VHFXUHG FODLPV E\ YLUWXH RI KROGLQJ VHWRII ULJKWV DJDLQVW WKH 'HEWRUV DUH QRW
LQFOXGHGRQ6FKHGXOH'

                  H     6FKHGXOH*:KLOHUHDVRQDEOHEHVWHIIRUWVKDYHEHHQPDGHWRHQVXUHWKH
DFFXUDF\ RI 6FKHGXOH * LQDGYHUWHQW HUURUV RU RPLVVLRQV PD\ KDYH RFFXUUHG  7KH 'HEWRUV
UHVHUYHWKHLUULJKWVWRGLVSXWHWKHYDOLGLW\VWDWXVRUHQIRUFHDELOLW\RIDQ\FRQWUDFWVDJUHHPHQWVRU
OHDVHV VHW IRUWK LQ 6FKHGXOH * DQG WR DPHQG RU VXSSOHPHQW VXFK 6FKHGXOH DV QHFHVVDU\
$GGLWLRQDOO\ WKH SODFLQJ RI D FRQWUDFW RU OHDVH RQWR WKLV 6FKHGXOH VKDOO QRW EH GHHPHG DQ
DGPLVVLRQWKDWVXFKFRQWUDFWLVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVHRUWKDWLWLVQHFHVVDULO\D
ELQGLQJYDOLGDQGHQIRUFHDEOHFRQWUDFW

         7KHFRQWUDFWVDJUHHPHQWVDQGOHDVHVOLVWHGRQ6FKHGXOH*PD\KDYHH[SLUHGRUPD\KDYH
EHHQWHUPLQDWHGDVVLJQHGPRGLILHGDPHQGHGDQGRUVXSSOHPHQWHGIURPWLPHWRWLPHE\YDULRXV
DPHQGPHQWV FKDQJH RUGHUV UHVWDWHPHQWV ZDLYHUV HVWRSSHO FHUWLILFDWHV OHWWHUV DQG RWKHU
GRFXPHQWVLQVWUXPHQWVDQGDJUHHPHQWVZKLFKPD\QRWEHOLVWHGWKHUHLQ,WLVSRVVLEOHWKDWDQ\
OHDVH OLVWHG RQ 6FKHGXOH * PD\ FRQWDLQ UHQHZDO RSWLRQV JXDUDQWHHV RI SD\PHQW RSWLRQV WR
SXUFKDVH ULJKWV RI ILUVW UHIXVDO ULJKWV WR OHDVH DGGLWLRQDO VSDFH DQG RWKHU PLVFHOODQHRXV ULJKWV
6XFK ULJKWV SRZHUV GXWLHV DQG REOLJDWLRQV DUH QRW VHW IRUWK RQ 6FKHGXOH *  &HUWDLQ RI WKH
DJUHHPHQWVOLVWHGRQ6FKHGXOH*PD\EHLQWKHQDWXUHRIFRQGLWLRQDOVDOHVDJUHHPHQWVRUVHFXUHG
ILQDQFLQJV DQG WKH LQFOXVLRQ RI WKHVH DJUHHPHQWV RQ 6FKHGXOH * LV QRW DQ DGPLVVLRQ WKDW WKH
DJUHHPHQWLVDQH[HFXWRU\FRQWUDFWILQDQFLQJDJUHHPHQWRURWKHUZLVH

                 I     6FKHGXOH +  /LVWV WKRVH SDUWLHV SRWHQWLDOO\ OLDEOH IRU PDWHULDO GHEWV DQG
REOLJDWLRQV RI WKH 'HEWRUV EDVHG XSRQ LQIRUPDWLRQ FXUUHQWO\ DYDLODEOH DQG PD\ QRW EH D
FRPSOHWHOLVWRIDOOJXDUDQWRUVRUFRREOLJRUV

                  J     *URVV5HYHQXHV(DFK'HEWRUUHSRUWVLWVRZQJURVVUHYHQXH

                  K      3D\PHQWVWR&UHGLWRUVDQG,QVLGHUV2QWKH6WDWHPHQWRI)LQDQFLDO$IIDLUV
3DUW  TXHVWLRQ  WKH 'HEWRUV KDYH VFKHGXOHG DOO NQRZQ SD\PHQWV PDGH GXULQJ WKH  GD\V
SULRU WR WKH 3HWLWLRQ 'DWH RWKHU WKDQ RUGLQDU\ FRXUVH ZDJHVH[SHQVH UHLPEXUVHPHQWV RI
HPSOR\HHV  $GGLWLRQDOO\ SD\PHQWV LQFOXGLQJ SUHSHWLWLRQ UHWDLQHUV  PDGH WR WKH 'HEWRUV¶
SURIHVVLRQDOVSULRUWRWKH3HWLWLRQ'DWHDUHOLVWHGLQ3DUWRIWKH6WDWHPHQWRI)LQDQFLDO$IIDLUV
TXHVWLRQ

              &ODLPV  7KH 'HEWRUV¶ 6FKHGXOHV LGHQWLI\ FUHGLWRUV DQG VHW IRUWK WKH 'HEWRUV¶
HVWLPDWHV RI WKH FODLPV RI FUHGLWRUV DV RI WKH 3HWLWLRQ 'DWH  6XFK 6FKHGXOHV PD\ QRW KDYH
FDSWXUHG DOO FODLPV  &ODLP DPRXQWV ZLOO EH DPHQGHG DV DSSURSULDWH IRU DQ\ VXFK LWHPV
VXEVHTXHQWO\LGHQWLILHG

            (PSOR\HH&ODLPV7KH%DQNUXSWF\&RXUWHQWHUHGDQRUGHUJUDQWLQJWKH'HEWRUV
DXWKRULW\WRSD\FHUWDLQSUHSHWLWLRQDQGSRVWSHWLWLRQHPSOR\HHZDJHVVDODULHVEHQHILWVDQGRWKHU
REOLJDWLRQV3XUVXDQWWRVXFKDXWKRULW\WKH'HEWRUVPDGHSRVWSHWLWLRQSD\PHQWVRQDFFRXQWRI

                                                       
               Case 20-23346-PDR            Doc 108        Filed 12/22/20      Page 4 of 13




SUHSHWLWLRQ HPSOR\HHZDJH REOLJDWLRQV  $FFRUGLQJO\ WKH 'HEWRUV EHOLHYH WKDW DOO HPSOR\HH
FODLPV IRU SUHSHWLWLRQ DPRXQWV IRU ZKLFK WKH 'HEWRUV UHFHLYHG DXWKRUL]DWLRQ WR PDNH SD\PHQW
HLWKHUKDYHEHHQVDWLVILHGRUDUHLQWKHSURFHVVRIEHLQJVDWLVILHG$FFRUGLQJO\VXFKFODLPVDUH
QRWOLVWHGRQ6FKHGXOH(

             'LVSXWHG&RQWLQJHQWDQGRU8QOLTXLGDWHG&ODLPV6FKHGXOHV'(DQG)SHUPLW
WKH 'HEWRUV WR GHVLJQDWH D FODLP DV GLVSXWHG FRQWLQJHQW DQGRU XQOLTXLGDWHG  $ IDLOXUH WR
GHVLJQDWH D FODLP RQ DQ\ RI WKH 6FKHGXOHV DQG 6WDWHPHQWV DV GLVSXWHG FRQWLQJHQW DQGRU
XQOLTXLGDWHG GRHV QRW FRQVWLWXWH DQ DGPLVVLRQ WKDW VXFK FODLP LV QRW VXEMHFW WR REMHFWLRQ  7KH
'HEWRUVUHVHUYHVWKHULJKWWRGLVSXWHRUDVVHUWRIIVHWVRUGHIHQVHVWRDQ\FODLPUHIOHFWHGRQWKHVH
6FKHGXOHVDQG6WDWHPHQWVDVWRQDWXUHDPRXQWOLDELOLW\RUVWDWXVRUWRRWKHUZLVHVXEVHTXHQWO\
GHVLJQDWHDQ\FODLPDVGLVSXWHGFRQWLQJHQWRUXQOLTXLGDWHG

            *OREDO1RWHV&RQWURO,QWKHHYHQWWKDWWKH6FKHGXOHVDQG6WDWHPHQWVGLIIHUIURP
WKHIRUHJRLQJ*OREDO1RWHVWKH*OREDO1RWHVVKDOOFRQWURO

         

                             (1'2)*/2%$/127(6   
             6&+('8/(6$1'67$7(0(176%(*,1217+()2//2:,1*3$*( 






































                                                      
                                         Case 20-23346-PDR                                     Doc 108                  Filed 12/22/20                         Page 5 of 13

 Fill in this information to identify the case:

 Debtor name            Tamarac 10200, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               20-bk-23346-PDR
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        8,259,393.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           313,216.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        8,572,609.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       72,238,384.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         72,238,384.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                  Case 20-23346-PDR                     Doc 108       Filed 12/22/20            Page 6 of 13

 Fill in this information to identify the case:

 Debtor name          Tamarac 10200, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23346-PDR
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     J.P. Morgan Chase Bank, N.A.                            Checking Account                0339                                    $11,861.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $11,861.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           301,355.00   -                                0.00 = ....                          $301,355.00
                                              face amount                        doubtful or uncollectible accounts
                                              Intercompany Receivable due from Unipharma, LLC


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case 20-23346-PDR                      Doc 108      Filed 12/22/20       Page 7 of 13

 Debtor         Tamarac 10200, LLC                                                            Case number (If known) 20-bk-23346-PDR
                Name


 12.       Total of Part 3.                                                                                                        $301,355.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                  Case 20-23346-PDR                     Doc 108       Filed 12/22/20          Page 8 of 13

 Debtor         Tamarac 10200, LLC                                                           Case number (If known) 20-bk-23346-PDR
                Name

            55.1.    Building -
                     Maufacturing facility
                     and office space
                     owned by Tamarac
                     and leaseed to
                     Unipharma, located
                     at 10200 N.W. 67th
                     Street, Tamarac, FL
                     33321                                Owner                    $5,949,893.00       Net Book Value             $5,949,893.00


            55.2.    Land Value of
                     maufacturing facility
                     and office space
                     owned by Tamarac
                     and leaseed to
                     Unipharma, located
                     at 10200 N.W. 67th
                     Street, Tamarac, FL
                     33321                                Owner                    $2,309,500.00       Net Book Value             $2,309,500.00




 56.        Total of Part 9.                                                                                                    $8,259,393.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                     Case 20-23346-PDR                              Doc 108              Filed 12/22/20                Page 9 of 13

 Debtor          Tamarac 10200, LLC                                                                                  Case number (If known) 20-bk-23346-PDR
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $11,861.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $301,355.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $8,259,393.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $313,216.00           + 91b.            $8,259,393.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $8,572,609.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                     Case 20-23346-PDR                     Doc 108            Filed 12/22/20       Page 10 of 13

 Fill in this information to identify the case:

 Debtor name          Tamarac 10200, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)              20-bk-23346-PDR
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    NHTV ULM Holding LLC                          Describe debtor's property that is subject to a lien            $72,238,384.00              $8,572,609.00
        Creditor's Name                               Guarantor on Loan Agreement with
        c/o MS Capital Partners                       Unipharma, LLC; claim amount includes
        Adviser Inc.                                  $1,902,282.00 in lender legal fees
        Attn: Frederik Wijsenbeek
        1585 Broadway
        New York, NY 10036
        Creditor's mailing address                    Describe the lien


        frederik.wijsenbeek@morg                      Is the creditor an insider or related party?
        anstanley.com                                  No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        September 28, 2018                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                         $72,238,384.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23346-PDR                       Doc 108           Filed 12/22/20                 Page 11 of 13

 Fill in this information to identify the case:

 Debtor name         Tamarac 10200, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23346-PDR
                                                                                                                                                  Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

     1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
     3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
        out and attach the Additional Page of Part 2.
 3.1    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.
                                                                              Contingent
                                                                              Unliquidated
           Date or dates debt was incurred
                                                                              Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                  On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                     related creditor (if any) listed?                 account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                              0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                                0.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                        34527                                             Best Case Bankruptcy
                                 Case 20-23346-PDR                    Doc 108       Filed 12/22/20           Page 12 of 13

 Fill in this information to identify the case:

 Debtor name         Tamarac 10200, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23346-PDR
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Independent Contractor
              lease is for and the nature of              Agreement dated
              the debtor's interest                       October 18, 2020

                  State the term remaining                At will contract            IRC Consulting, Inc.
                                                                                      Attn: Charles Sweet, President
              List the contract number of any                                         1020 Holland Drive, Ste. 114
                    government contract                                               Boca Raton, FL 33487


 2.2.         State what the contract or                  Commercial Lease for
              lease is for and the nature of              the real property
              the debtor's interest                       located at 10200 NW
                                                          67th Street, Tamarac,
                                                          FL 33321 dated May 1,
                                                          2018 by and between
                                                          Tamarac and
                                                          Unipharma, as
                                                          amended
                  State the term remaining                Expires 9/30/2033
                                                                                      Unipharma, LLC
              List the contract number of any                                         10200 N.W. 67th Street
                    government contract                                               Fort Lauderdale, FL 33321




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-23346-PDR                   Doc 108   Filed 12/22/20           Page 13 of 13

 Fill in this information to identify the case:

 Debtor name         Tamarac 10200, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23346-PDR
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Unipharma, LLC                    10200 N.W. 67th Street                           NHTV ULM Holding                D        2.1
                                               Tamarac, FL 33323                                LLC                              E/F
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
